Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 1 of 43




             EXHIBIT 9
           Expert Report of
           Jesse David and
            Sushrut Jain
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 2 of 43




                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

______________________________________
                                                 )
STEPHANIE WEDRA, individually on behalf )            Case No. 7:19-cv-03162
of herself and on behalf of all others similarly )
situated.                                        )
                                   Plaintiff,    )
                                                 )
        v.                                       )
                                                 )
CREE, INC.,                                      )
                                                 )
                                   Defendant. )
______________________________________ )


                     EXPERT REPORT OF JESSE DAVID AND SUSHRUT JAIN

I.     QUALIFICATIONS

       A. Dr. Jesse David

1.     I, Jesse David, am an economist and Partner at Edgeworth Economics, L.L.C.
(“Edgeworth”). Edgeworth is a consulting firm that provides economic and financial analysis
for complex litigation and public policy matters. Prior to founding Edgeworth with a group of
economists in 2009, I was Senior Vice President at Criterion Economics and, before that, a
Vice President at National Economics Research Associates, where, for approximately a dozen
years, I performed economic analysis for a range of litigation, strategy, and public policy
matters.

2.     I hold a Bachelor’s degree in Physics and Economics from Brandeis University and a
Ph.D. in Economics from Stanford University. Throughout my professional career, I have
specialized in applied microeconomics and econometrics (the application of statistics to
economic problems), as well as economic sub-fields related to regulation, antitrust, and
intellectual property. My practice has focused on complex valuation matters, analysis of
markets and regulations, and assessing damages in a variety of types of civil disputes, including
those related to infringement of various forms of intellectual property—such as patents,


                                                1
          Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 3 of 43




trademarks, and copyrights—as well as cases involving claims of false advertising. In some
instances, my research has been incorporated in public speeches, published writings, and expert
testimony. I have testified as an expert witness in deposition and at hearings or trials on more
than 90 occasions. My curriculum vitae, which includes lists of my previous testimony,
publications, and public presentations, is attached as Appendix 2.

           B. Mr. Sushrut Jain

3.         I, Sushrut Jain, am an economist and Managing Principal of Edgeworth. Prior to joining
Edgeworth in 2013, I was an Associate at Analysis Group, and before that, a Senior Consultant
at Bates White, LLC, and a Consultant at National Economics Research Associates. In my over
20 years as a practicing economist, I have performed economic analysis in the areas of
litigation, strategy, and public policy matters.

4.         I hold a Bachelor’s degree in economics and mathematics from Ohio Wesleyan
University and a Master’s degree in economics from Stanford University. In my professional
career, I have specialized in the application of economic, financial, and econometric analyses in
the context of litigation matters involving antitrust, intellectual property, class certification,
employment, and false advertising issues. I have provided expert testimony on false advertising
and labor and employment matters and supported the work of expert witnesses in more than
100 litigation-related matters. My work has covered a number of industries, including
pharmaceuticals, consumer products, semiconductors, retail, media, and the financial services
industry. My non-litigation experience includes providing complex financial consulting
services for publicly traded companies. My curriculum vitae is attached as Appendix 3.

II.        ASSIGNMENT

5.         Named Plaintiff in this action, Stephanie Wedra, has accused Defendant Cree, Inc.
(“Cree”) of selling products with false and/or misleading information on the product
packaging.1 Plaintiff alleges that claims made on the labels of various types of Cree’s light-
emitting diode (“LED”) lightbulbs (the “Accused Products”) “regarding the longevity of the
LED Lightbulbs are false”2 and that “the various lifetime savings estimations asserted by

1
    Class Action Complaint, April 9, 2019 (“Complaint”).
2
    Complaint, ¶ 10.

                                                           2
          Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 4 of 43




Defendant in its advertising are illusory and incorrect.”3 Plaintiff also alleges that claims made
in Cree’s product labels indicating a “10-Year Warranty” and a “100% Satisfaction Guarantee”
are false and/or misleading.4 We refer to the label statements accused by Plaintiff collectively
as the “Accused Claims.”

6.         Plaintiff seeks to represent a class of consumers described as “[a]ll persons in New
York who purchased the LED Lightbulbs during the applicable limitations period.”5 Plaintiff
alleges that “Plaintiff and the Class have been injured by paying a premium for Product that
that failed to live up to Defendant’s representations regarding its quality, characteristics,
reliability, durability, and longevity.”6 Plaintiff claims further that “Defendant’s advertising,
packaging and labeling of the Products induced Plaintiff and the Class to buy the Products and
to pay a premium price for them.”7

7.         Plaintiff has filed an expert report on damages, prepared by Dr. Andreas Groehn.8 In his
report, Dr. Groehn describes a damages framework and proposes the use of a survey method to
estimate harm to the proposed class of consumers who purchased the Accused Products. Dr.
Groehn does not implement this survey or provide any empirical evidence of economic loss to
consumers in this report.

8.         We have been asked by counsel for Cree to review Plaintiff’s filings and other
information in the record and to provide opinions regarding the damages methodology
proposed by Dr. Groehn. This report is based on our education, professional training, and
experience and our review and analysis of information produced in the course of this litigation
as well as public information.9 The materials reviewed by us and our staff and which we have
considered in the preparation of our opinions are listed in Appendix 1 and include materials




3
    Complaint, ¶ 37.
4
    Complaint, ¶ 36.
5
    Complaint, ¶ 45.
6
    Complaint, ¶ 63.
7
    Complaint, ¶ 64.
8
    Report of Dr. Andreas Groehn, February 26, 2021 (“Groehn Report”).
9
    We also conducted an interview of Scott Schwab, Cree’s former Vice President and General Manager, Lamps.

                                                        3
          Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 5 of 43




produced in a similar litigation in California.10 We reserve the right to revise our opinions if
additional information is provided to us—including but not limited to any expert reports,
deposition testimony and exhibits, pretrial briefs, trial testimony, etc.—or if additional research,
reflection, or the correction of inadvertent errors leads me to change my opinion. We may rely
on visual aids and demonstrative exhibits that demonstrate the bases of our opinions. We have
not yet prepared any exhibits for use at trial as a summary or support for opinions expressed in
this report, but we expect to do so in accordance with the Court’s scheduling orders.

9.         Edgeworth’s fees for professional services are based on hourly billing rates. Dr. David’s
time is currently billed at $625 per hour and Mr. Jain’s time is currently billed at $375 per hour.
Edgeworth’s compensation does not depend on the outcome of this case.

III.       BACKGROUND

           A. Cree

10.        Cree is a public company, headquartered in North Carolina, which manufactures and
distributes various materials products, power and radio-frequency devices, and specialty
lighting-class LED products.11 Cree’s website currently lists several dozen models of LED
lightbulbs, which differ by wattage, size and shape, light type (e.g., “soft white”), and other
features.12 Cree introduced these products in March 2013.13 Cree’s primary (and formerly
exclusive) retail outlet in the U.S. is The Home Depot.14

11.        LED lightbulbs are lightbulbs powered by an LED chip. Cree’s lightbulbs are designed
to reduce energy consumption and last longer than traditional incandescent lightbulbs, and to
offer similar light characteristics and fit appliances designed for traditional bulbs.15 Figure 1
shows a version of the label from a package for one of Cree’s LED lightbulbs as of 2013.




10
     Dr. David submitted a report in the matter of Jeff Young v. Cree Inc. filed in the Northern District of California.
11
     Cree 2018 10-K, p. 5.
12
     Cree website, creebulb.com.
13
     Deposition of Scott Schwab, January 4, 2019 in Jeff Young v. Cree Inc. (“Schwab Deposition”), p. 13.
14
     Schwab Deposition, pp. 26-27.
15
     Cree website, creebulb.com/products and creebulb.com/40-watt-replacement-soft-white.

                                                             4
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 6 of 43




                                    Figure 1
              CREE LED Lightbulb Label, 60-Watt Replacement, June 2013




Source: CREE_00064720.

12.    As seen in Figure 1, Cree includes on the package label a variety of descriptions and
claims related to the performance of the products. The label includes information in the
“Lighting Facts” box on the product’s brightness, estimated yearly energy cost, light
appearance, energy used, and expected life. This information is also reiterated on the package
outside the Lighting Facts box. Also on the label are comparisons of the product to the
performance of other products, for example, the claim shown in Figure 1 of “84% less energy
consumption…At $0.11 per kWh when compared to 60W incandescent.” The label also
includes claims related to Cree’s warranty, for example, the claim of “10 year warranty.” The
label shown in Figure 1 also includes a claim about the savings over the lifetime of the product.




                                                5
           Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 7 of 43




           B. Plaintiff’s Allegations

13.        Plaintiff claims to have purchased 60W and 75W Cree lightbulbs “during the class
period.”16 She further alleges that the lightbulbs “burned out within 6 months” of her
purchase.17

14.        Plaintiff alleges that “Cree’s claims regarding the longevity of the LED lightbulbs are
false,” and that “[had] Defendant not made the false, misleading, and deceptive representations
and omissions, Plaintiff and the Class would not have been willing to purchase the Products or
they would have paid less for them.”18 Plaintiff further alleges that based on the Accused
Claims Cree was “able to, and did, charge a premium price for the Products over the cost of
competitive products.”19

           C. The Groehn Report

15.        In his report, Dr. Groehn describes his understanding of the Accused Claims as
statements on Cree’s product packaging relating to the lifetime of the lightbulbs, which he
terms the “Longevity Representation”; and the guarantee offered to customers, which he terms
the “Guarantee Representation.”20

16.        Dr. Groehn states that his “goal at the class certification stage will be to determine
whether Plaintiffs and the proposed class members suffered any injury and, if so, to present a
damages model showing that their damages can be measured on a class-wide basis.”21 Dr.
Groehn then provides the following opinions relating to the alleged damages:

       •   He proposes a theoretical “economic framework” to estimate class-wide damages based
           on the difference between consumer demand for the Accused Products as actually sold
           relative to consumer demand for the same products if “purchasers of the Products would



16
     Complaint, ¶ 41.
17
     Complaint, ¶ 42.
18
     Complaint, ¶ 11.
19
     Complaint, ¶ 12.
20
     Groehn Report, ¶ 18.
21
     Groehn Report, ¶ 9.

                                                    6
           Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 8 of 43




           have been informed of the true average lifetime at the point and time of the purchase.” 22
           He proposes a notion of the “but-for” world based on an opinion that, in order to be
           made whole, “all purchasers who had purchased in the actual world also need to
           purchase in the but-for world.”23 He deems as irrelevant the market equilibrium in the
           “but-for” world claiming that “supply in the but-for world does not need to be
           considered in my damage analysis.”24 Notably, Dr. Groehn’s framework does not call
           for an estimation of the but-for market price of the Accused Products—i.e., what the
           true market price would have been but-for Defendant’s alleged misrepresentations.

       •   Dr. Groehn provides a general discussion of a few market- and survey-based methods
           that he claims could be used to estimate consumer preferences before opining that
           conjoint analysis is the “most fitting approach for this case.”25 He describes how he
           would employ a conjoint survey in the current matter and use its results to calculate
           “economic loss,” which he claims he can estimate “by comparing the demand for a
           product with the advertised attribute to the demand without the advertised attribute.”26
           Dr. Groehn does not actually perform a survey or even a pre-test for purposes of his
           report and thus provides no empirical results that could be used to “determine whether
           Plaintiffs and the proposed class members suffered any injury,” his previously stated
           “goal at the class certification stage.”

IV.        DAMAGES FRAMEWORK

17.        We understand that, in order for a class to be certified, the plaintiff must present a
method for computing damages for each member of the putative class that relies on common,
as opposed to individualized, evidence. We further understand that, at the class-certification
stage, the plaintiff must provide a reliable damages model that specifically measures only the
damages attributable to the plaintiff’s particular theory of liability.



22
     Groehn Report, ¶ 26.
23
     Groehn Report, ¶ 30.
24
     Groehn Report, ¶ 36.
25
     Groehn Report, ¶ 49.
26
     Groehn Report, ¶ 72.

                                                      7
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 9 of 43




18.     We understand that a consumer’s damages due to misrepresentations by a seller of a
product are equal to the difference between the consumer’s actual financial circumstances and
her financial circumstances in a hypothetical scenario in which the misrepresentations did not
occur (the “but-for” world)—i.e., a hypothetical scenario in which the seller changes the
descriptions of the product to be true and non-misleading.27 These damages also can be
described as the difference between the price paid by the consumer and the actual value
received. This approach satisfies the notion of a “make-whole” damages award by placing the
consumer in the financial position she would have held had the allegedly wrongful conduct not
occurred.

19.     In some cases, the actual prices paid by consumers may be observable from receipts,
point-of-sale records, or other sources. Depending on the circumstances, however, such records
may not exist or may be difficult to obtain. Moreover, the prices paid may depend on individual
circumstances, such as the channel of purchase (online, grocery store, mass merchandiser, etc.),
or whether the product was on sale or was purchased with a coupon. Thus, it may not be
possible to observe actual prices using common evidence.

20.     Nevertheless, assuming that price information is available, the next question becomes:
What is the actual value of the product purchased? The only economically objective measure of
“value” in this context is market value—i.e., the price that would have prevailed in the
marketplace had the defendant not made the misrepresentations at issue, or the “but-for” price.
Thus, in a class action related to marketing claims, if the alleged misrepresentations caused
retail prices to be higher than what they otherwise would have been, then damages for a
particular class member who would continue to purchase the product in the “but-for” world
would equal the difference between the price she actually paid for the product and the price that
would have prevailed in the “but-for” world, given the seller’s alternative pricing and labeling
strategy in that scenario. This difference can be described as a price premium resulting from the
alleged misrepresentations.

21.     Moreover, it is possible that the alleged misrepresentations, in addition to potentially
raising the market price, also caused some consumers to purchase the product who otherwise

27
 See, for example, Federal Judicial Center, Reference Manual on Scientific Evidence, 3rd ed., Washington, D.C.:
National Academies Press, 2011, pp. 432-443.

                                                      8
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 10 of 43




would not have done so. In such a scenario, in the but-for world, both prices and quantities
would have been lower than in the actual world, and there would be two distinct groups of
consumers: 1) those who would have purchased the product at the “but-for” price absent
alleged misrepresentations; and 2) those who would have purchased some other product or no
product in the “but-for” world. Consumers in the latter group may have experienced damages,
which would be related to the costs and benefits of their alternative choices compared to their
actual purchases. Measuring such damages would require inquiries into the availability,
characteristics, and prices of other potential choices as well as those consumers’ preferences.

22.    Figure 2 shows a stylized example of this scenario with quantity of Cree lightbulbs on
the horizontal axis and price per lightbulb on the vertical. The grey line represents consumer
demand, which is constructed by aggregating consumers’ willingness to pay (“WTP”) for the
product, and intersects with the orange line, which represents supply, at a point known as the
“market equilibrium.” A supply curve is assumed to slope upward when marginal costs
increase with quantity supplied due to the law of diminishing returns. In this example, at
equilibrium, quantity sold equals six units and price equals $5 per unit. For clarity, we assume
that each of six consumers (labeled A-F) purchase a single unit at the equilibrium price of $5.
The figure also shows consumer demand in a hypothetical scenario in which the alleged
misrepresentations are removed from the product labels (the blue line). In this example, we
assume that when the product is sold without the alleged misrepresentations, there is a
downward shift in consumer demand, with consumers demanding lower aggregate quantities at
each price level. The market finds equilibrium at this lower level of demand—the but-for
market equilibrium—at a quantity equal to four units and a price equal to $4. In the but-for
world, only four consumers (A, B, C, D) would continue to purchase the product. We can
determine the harm to these four consumers by subtracting the price they would have paid but-
for the alleged misrepresentations ($4) from the price they actually paid ($5). The difference,
$1, is a measure of the price premium caused by the misrepresentation.




                                                9
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 11 of 43




                                         Figure 2
                           Stylized Example of the Impact of the
                   Alleged Misrepresentations on Marketplace Outcomes




23.    Damages for the other two consumers (E, F) are not clear in this scenario, since their
WTP for the product in the “but-for” world is less than the market price of $4, and therefore
they would not have purchased it. Those consumers’ damages would depend on their actions in
the “but-for” world, which in turn would depend on their preferences and the alternatives
available to them. Suppose in the “but-for” world Consumer E would choose instead to buy a
competing lightbulb product. That consumer’s damages would depend on the different features
and prices of the accused product relative to the alternative product, but certainly could be no




                                                10
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 12 of 43




more than the difference between the actual market price and that consumer’s willingness to
pay for the product without the alleged misrepresentations ($1.50 in this example).28

24.      Depending on the seller’s business strategy and cost structure, it is possible that the
company might continue to sell the product at the same price in the but-for world as in the
actual world.29 In such a scenario, while some consumers may not have purchased the product
absent the alleged misrepresentations, those who would continue to do so would pay the same
price as they did in the actual world. Again, this scenario would require a different damages
approach for different consumers, depending on whether their purchasing behavior would have
been different in the “but-for” world relative to the actual world. Figure 3 shows this scenario
with supply represented by the horizontal orange line. In the world but-for the alleged
misrepresentations, only consumers A and B would purchase the product. We can determine
that these two consumers were not harmed because they pay the same price ($5) for the product
in the scenarios with and without the alleged misrepresentations.

25.      Damages for the other four consumers (C, D, E, F) are not clear, since their WTP is
below the but-for market price and they would not have purchased the product in the but-for
scenario. These consumers’ damages would depend on their actions in the but-for world. In the
case of consumer C, for example, her damages could certainly be no more than $0.50, the
difference between the actual market price ($5) and her willingness to pay for the product
without the alleged misrepresentations ($4.50 in this example).




28
  This amount is the difference between the actual market price ($5.00) and the price at which Consumer E would
be willing to purchase the product without the alleged misrepresentations ($3.50), the point for consumer E on the
blue demand line.
29
  In his deposition, Dr. Groehn admits that it is possible that a manufacturer might continue to sell a product at the
same price, even after changing its representations about the product. [Deposition of Dr. Andreas Groehn, April 9,
2021 (“Groehn Deposition”), p. 96]

                                                         11
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 13 of 43




                                         Figure 3
              Stylized Example of the Impact of the Alleged Misrepresentations
                 on Marketplace Outcomes, with a Horizontal Supply Curve




26.     In addition to the general economic principles illustrated here, these examples also
demonstrate that the supply curve, which represents the supplier’s actions in response to market
conditions, may influence the extent of harm to consumers as well the number of consumers
harmed by the alleged misrepresentations.

27.     In summary, calculating class-wide damages in a matter involving claims of
misrepresentations on a product package requires a determination of the market price and
quantity of the product if sold with only true and non-misleading claims on the package. That
assessment requires an evaluation of both supply- and demand-side considerations, including:
1) the alternative labeling strategy of the seller; 2) the pricing strategy of the seller given the
alternative label; 3) the reactions of competitors to those changes; and 4) consumers’ responses
to those strategies.

                                                  12
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 14 of 43




V.         DR. GROEHN’S DAMAGES FRAMEWORK IS BASED ON A MISLEADING FORMULATION
           OF THE BUT-FOR SCENARIO AND IS BIASED TO OVERSTATE DAMAGES

28.        As discussed above, the only economically objective measure of harm to a consumer is
the difference between the actual price paid by the consumer and the but-for price, or the price
that consumer would have paid had the defendant not made the misrepresentations at issue.
Plaintiff refers to this difference in the Complaint, asserting that Defendant’s alleged
misrepresentations allowed it to “charge a premium for the Products over what it would have
been able to charge had it not misled Plaintiff and the Class.”30 As seen in Figure 2 and Figure
3, above, the but-for price, similar to the actual price, is a consequence of market equilibrium
that results from the interaction of both supply and demand. To determine the price premium,
the economist must necessarily estimate the but-for price that results from this interaction of
supply and demand in a properly defined but-for world.

29.        Plaintiff states, in support of her motion for class certification, that “Dr. Groehn will use
a conjoint analysis to measure the price premium associated with Cree’s misleading
representations.”31 Dr. Groehn, however, does not propose to measure any premium in price
paid by members of the proposed class. His approach does not, and indeed cannot, identify
whether prices for the Accused Products would have been lower in the “but-for” world, nor can
it measure the amount of any such reduction. Dr. Groehn’s proposed approach therefore fails to
determine whether all (or any) members of the putative class suffered an “economic loss” and
further would not measure such loss for anyone.

           A. Dr. Groehn Invents a But-for World Not Grounded in Economic Reality

30.        Instead of defining a damages framework that would enable him to measure the true
“but-for” price—i.e., the price that would have prevailed in a world in which Cree removed the
Accused Claims from the package—Dr. Groehn invents a new concept of the “but-for” world.
He claims that “[t]o be made whole, all purchasers who had purchased in the actual world also
need to purchase in the but-for world.”32 Dr. Groehn provides no basis, in economics or in the
law, for this assertion, and we are not aware of any. In fact, to be made whole, consumers must

30
     Complaint, ¶ 43.
31
     Memorandum of Law in Support of Plaintiff’s Motion for Class Certification, February 26, 2021, p. 7.
32
     Groehn Report, ¶ 30.

                                                         13
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 15 of 43




be restored to the financial position they would have been in but for the alleged
misrepresentations, and that requires the damages expert to determine what the but-for world
would have looked like, both in terms of price and quantity sold.

31.      As discussed in the previous section, quantity sold in the but-for world is strictly a
consequence of the market forces of supply and demand. Dr. Groehn does not appear to
directly contradict this fundamental economic principle—he does not claim that all purchasers
who had purchased in the actual world would indeed have purchased in the but-for world in this
or any other case. Instead, he sidesteps economic principles by claiming that the way to make
all purchasers whole is to require that they would all have purchased the product in the but-for
world.

32.      In creating this requirement, Dr. Groehn contradicts not just economic theory and
common sense, but even his own statements. In his report, Dr. Groehn provides the following
quote from a reference guide on damages estimation: “Because the but-for scenario differs
from what actually happened only with respect to the harmful act, damages measured in this
way isolate the loss of value caused by the harmful act and exclude any change in the plaintiff’s
value arising from other sources.”33 If the only difference between the actual world and the but-
for world is the harmful act, then the economist must determine how the absence of the harmful
act would affect both prices and quantities through the impact on supply and demand. There is
nothing in the book he cites, or in any text or treatise that we are aware of, that requires one to
arbitrarily fix quantity sold in the but-for world at the level of quantity sold in the actual
world.34




33
 Groehn Report, ¶ 25, citing Federal Judicial Center, Reference Manual on Scientific Evidence, 3rd ed.,
Washington, D.C.: National Academies Press, 2011, p. 432.
34
  When asked in his deposition to provide the basis for the requirement in his framework that but-for units sold be
held equal to actual units sold—regardless of what would actually happen in the market—Dr. Groehn again cites
the chapter in the Reference Manual, “court decisions” that he believes to be “under review,” and the concept in
economics known as a “Pigou subsidy” or a “Pigou tax.” [Groehn Deposition, pp. 93-96] It must be noted that the
concept of a Pigouvian subsidy/tax relates to government subsidies or taxes to account for negative and positive
externalities, such as the societal benefits of a flu shot or the societal costs of pollution, and has nothing to do with
the economics of making a harmed consumer whole in the context of litigation. The Pigouvian subsidy concept bears
no relationship to Dr. Groehn’s artificial requirement that quantity sold in the but-for world be forced to equal actual
quantity sold, regardless of the true but-for market outcomes.

                                                          14
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 16 of 43




33.        Even Plaintiff states: “Were it not for the marketing representations made by Defendant
that she relied upon, Plaintiff would not have bought the LED Lightbulbs, or would not have
paid a premium price for them.”35 To the extent this assertion is true for other members of the
proposed class, and some of them also would not have bought the Accused Products but for the
alleged misrepresentations, quantity in the but-for world certainly would have been lower than
quantity sold in the actual world. Dr. Groehn purposefully avoids this reality, and his proposed
damages method cannot account for it.

34.        The main consequence of Dr. Groehn’s invented but-for world is that it allows him to
completely ignore the supply side of the market. He decides that the appropriate
compensation—for all purchasers—is equal to “the difference in willingness-to-pay for the
marginal consumer in the actual and but-for world.”36 To better understand this, see Figure 4,
where we take the example from Figure 2, above, and incorporate Dr. Groehn’s economic
framework, as illustrated in his report.37




35
     Complaint, ¶ 42.
36
     Groehn Report, ¶ 32.
37
  In Figure 6 in the Groehn Report, D* and P* represent equilibrium quantity and price in the actual world. Setting
them to Figure 2 from this report, D* = 6 units, P* = $5, and the but-for willingness to pay of the marginal consumer
(consumer F) = $4.

                                                        15
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 17 of 43




                                             Figure 4
                        Combination of Figure 2, Above, with Dr. Groehn’s Figure 6




35.        Dr. Groehn attempts to justify his measure of compensation, t, by saying that it is
“equivalent to the difference between the market price in the actual world and the price
required to generate the same volume as in the actual world.”38 This is a nonsensical statement
because quantity in the but-for world is not something that can simply be “generated”
artificially. Both volume and price in the but-for world would be determined by the economic
interaction of supply and demand. Dr. Groehn appears to think that he can “generate” quantities
by moving up and down the but-for demand curve without accounting for supply at all. In fact,
he goes on to say:39

           The shape of the supply curve, or the intersection of the supply and demand curve,
           and hence the market equilibrium in the but-for world, are irrelevant to determining

38
     Groehn Report, ¶ 32.
39
     Groehn Report, ¶ 32.

                                                   16
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 18 of 43




           the compensation required to shift the but-for demand vertically so that it intersects
           with the supply curve in the actual market equilibrium.

It is true that if you ignore the supply side of a market entirely, as he does, then it does become
irrelevant to the exercise, but Dr. Groehn’s exercise in the first place—shifting the but-for
demand curve vertically—has nothing to do with determining harm to consumers. The shape of
the supply curve and market equilibrium in the but-for world are certainly not irrelevant to
determining what the price would have been but-for the alleged misrepresentations, the critical
step in determining harm to consumers.

36.        In his report, Dr. Groehn states that, in order to calculate damages,40

           [W]e need to understand demand and supply for the product under consideration in
           the actual world, in which consumers relied on Defendant’s representations that
           overstated the lifetime of its Products and the associated savings, and in the
           hypothetical but-for world, in which the purchasers of the Products would have
           been informed of the true average lifetime at the point and time of the purchase.

However, any assertions by Dr. Groehn that he has, in fact, considered supply in his estimation
of damages are belied by Figure 6 in his report, the illustration of his damages framework,
wherein he does not even show a supply curve. Dr. Groehn admits that his damages analysis
does not consider supply and that this is a departure from damages analyses in other types of
litigation.41

37.        Consideration of the supplier’s strategy and supply conditions is critical to determining
what the but-for market equilibrium would have looked like in terms of prices and quantities.
As seen above, whether quantity supplied is an increasing function of price (Figure 2) or the
supply curve is flat (Figure 3) has a substantial effect on the extent to which consumers were
harmed and whether there were consumers who were not harmed at all. Dr. Groehn’s decision
to ignore the supply side of the market is an irremediable flaw in his damages approach,
rendering it irrelevant to determining actual harm to consumers.




40
     Groehn Report, ¶ 26.
41
     Groehn Report, ¶ 36.

                                                   17
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 19 of 43




           B. Dr. Groehn’s Damages Framework Is Biased to Overstate Harm to Consumers

38.        Ignoring the supply side of the market enables Dr. Groehn to create a measure of
compensation that, by design, would overcompensate nearly all, if not all, purchasers of the
Accused Products. As seen in Figure 4, above, Dr. Groehn’s measure of compensation, t, is the
“difference in willingness-to-pay of the marginal consumer in the actual and the but-for
world.”42 As shown in Figure 4, in the actual world, the willingness to pay of the marginal
consumer (consumer F) equals the actual price of $5. In the but-for world, the marginal
consumer’s WTP equals $3 (on the blue line). By Dr. Groehn’s method, the difference of $2 is
the appropriate compensation for all consumers, not just the marginal consumer, F.

39.        This is problematic for multiple reasons. First, Dr. Groehn does not claim that the
marginal consumer in the but-for world would have paid a but-for price equal to $3, because he
does not measure the but-for market price at all. But Dr. Groehn’s method also necessarily
overcompensates all other consumers. Take for example, consumer E in Figure 4, who has a
higher but-for WTP than the marginal consumer—in this case equal to $3.50 on the blue line.
Consumer E—and every other consumer besides the marginal consumer—would have been
willing to pay more than $3 for the Accused Products but-for the alleged misrepresentations.
Since every consumer actually paid $5 for the Accused Products, the harm to all these
consumers would be less than that $2 difference that Dr. Groehn’s method would assign to
them. By failing to account for the fact that the measure of harm to a consumer must be based
on the difference between what they actually paid and what they would have paid but-for the
alleged misconduct, Dr. Groehn’s method is inherently biased to overstate harm to essentially
all consumers.

VI.        DR. GROEHN FAILS TO PROVIDE ACTUAL EVIDENCE OF INJURY TO PROPOSED CLASS
           MEMBERS

           A. Dr. Groehn Fails to Provide Any Empirical Evidence of Injury

40.        Dr. Groehn states that his “goal at the class certification stage will be to determine
whether Plaintiffs and the proposed class members suffered any injury and, if so, to present a



42
     Groehn Report, ¶32.

                                                    18
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 20 of 43




damages model showing that their damages can be measured on a class-wide basis.”43 While
Dr. Groehn discusses, in the abstract, a few proposed methods, including market-based
methods and survey-based methods, he does not actually perform these methods or provide any
empirical evidence of injury to proposed class members in his report. Consequently, he fails to
achieve the goal he lays out for his report at the class certification stage.

           B. Dr. Groehn Ignores Market-Based Methodologies

41.        Dr. Groehn states that the valuation methodologies he considers can be grouped into
“market-based” methodologies, which according to him capture consumers’ “revealed
preferences,” and “survey-based” methodologies, which purportedly capture “stated
preferences.”44 In his discussion of market-based methods, he briefly describes a hedonic
pricing approach as “an approach that builds on market data.”45

42.        Hedonic analysis is based on the idea that a consumer good is made up of multiple
underlying attributes each affecting the consumer’s utility and market pricing separately.
Hedonic pricing methods can be used to measure the component of market price attributable to
a particular feature, based on data related to actual purchasing behavior. In contrast, survey
methods in isolation, which rely solely on asking consumers what they would do in
hypothetical situations, generally cannot do so. Dr. Groehn states that the hedonic method
requires information on the attributes, prices paid by consumers, and quantities sold. He
concludes that “the Hedonic Pricing Approach could be applied in this case.” 46

43.        However, later in his discussion, Dr. Groehn concludes that “[g]iven the downsides and
inapplicability discussed above with market-based approaches (including the Hedonic Pricing
Approach) and Contingent Valuation, Conjoint Analysis is ideally suited to assess how
consumers value the longevity claims at issue in this case.”47 Dr. Groehn does not explain what




43
     Groehn Report, ¶ 9.
44
     Groehn Report, ¶ 38, Figure 8.
45
     Groehn Report, ¶ 39.
46
     Groehn Report, ¶ 42.
47
     Groehn Report, ¶ 49.

                                                 19
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 21 of 43




he means by “the downsides and inapplicability” of the hedonic approach, which he earlier
claimed could be applied in this case.

           C. Dr. Groehn’s “Economic Loss” Does Not Measure Harm to Consumers

44.        Dr. Groehn claims that his conjoint survey method would enable him to estimate
economic loss per unit “by comparing the demand for a product with the advertised attribute to
the demand without the advertised attribute, either in absolute value or as a percentage of the
respective purchase price.”48 However, what Dr. Groehn refers to as the “economic loss per
unit” is actually just an estimation of the average stated consumer willingness to pay for the
attribute related to the alleged misrepresentations. This is not the correct measure of economic
harm to consumers for two reasons. First, it may be an inaccurate measure even of consumer
demand because it relies on stated preferences and not on actual consumer purchasing behavior.
But more importantly, Dr. Groehn’s “economic loss” only measures average consumer
willingness to pay for the allegedly falsely advertised attribute. It does not measure but-for
market outcomes because it fails to account for supplier behavior. If supplier behavior were
akin to the illustration in Figure 3, above, where the supply curve is horizontal, consumer
willingness to pay has no bearing on damages because those consumers who would have
bought Cree lightbulbs with the alleged misrepresentations removed would have paid the same
price as they actually did. Dr. Groehn’s approach focuses only on demand, ignoring supply
entirely, making his estimate of economic loss divorced from any real-world marketplace.

VII.       A CONJOINT SURVEY ALONE, AS PROPOSED BY DR. GROEHN, CANNOT PROVIDE AN
           OBJECTIVE MEASURE OF DAMAGES

45.        At the outset of his discussion of the proposed empirical analysis, Dr. Groehn states that
the purpose of the valuation methodology he chooses will be to “elicit consumer preferences
and to estimate willingness-to-pay.”49 Dr. Groehn provides a brief general discussion of
market-based methods and another survey method before deciding that a conjoint survey
method would be the “most fitting approach” for his damages framework. As discussed in the
previous section, a methodology that only evaluates consumer preferences, while ignoring the



48
     Groehn Report, ¶ 72.
49
     Groehn Report, ¶¶ 37-38.

                                                   20
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 22 of 43




supply side of the market, cannot be used to determine what prices would have been but-for the
alleged misrepresentations and, consequently, cannot provide an objective measure of harm to
consumers.

46.    Dr. Groehn does not propose any analysis that could be used to predict market prices in
a scenario with the Accused Claims removed from the product labels, nor does he compare the
actual prices of the Accused Products to the prices of any other products available in the
marketplace. Instead, he proposes to measure damages through an assessment of consumers’
personal valuations of the Accused Claims using a survey.

47.    This proposed approach is problematic for multiple reasons. First, consumers’ personal
valuations for a product or a product feature are clearly individualized. In the present case, for
example, some consumers of the Accused Products may value the longevity feature as
described in the Accused Claims very highly, while others may not care for that feature at all,
instead placing value on other aspects of the product. Dr. Groehn’s proposed approach for his
conjoint survey would calculate damages based on the collective preferences of all the survey
respondents; but such an approach simply would mask the variation across the valuations of
individuals.

48.    The broader problem with Dr. Groehn’s proposed approach is that a conjoint survey—
indeed, consumer surveys generally—cannot provide sufficient information to predict what
prices would have prevailed in the actual marketplace but for the alleged misrepresentations.
Such approaches therefore cannot provide economically objective estimates of injury.
Determining “but-for” prices requires an analysis of how the entire market would have evolved
in a scenario without the alleged misrepresentations, including the behavior of sellers as well as
consumers. Market prices are determined by an intersection of supply and demand; that is, the
equilibrium that results when consumers’ willingness to pay for a product (demand) interacts
with the manufacturer’s willingness to sell the product (supply). A consumer survey, such as
that proposed by Dr. Groehn, may provide an estimate of consumers’ willingness to pay for a
hypothetical product described in one particular way relative to their willingness to pay for a
similar hypothetical product with another description. In other words, a properly designed and
implemented consumer survey may provide an estimate of how the “demand side” of the
market would react to the correction of the alleged misrepresentations. Such a survey, however,

                                                21
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 23 of 43




provides no evidence of how the seller of the product or its competitors would react in such an
environment. Specifically, consumer surveys cannot address the manufacturer’s pricing
strategy when changing the representations on the package or competitors’ responses to the
change in representation.50 These factors are critical in the determination of any real-world
price premium associated with a label change, since a change in consumer demand alone may
not result in any change in the price of the product.

49.      Competition between suppliers is another factor that may lead to a divergence between
consumers’ willingness to pay for a feature and the price premium associated with that feature
in the real-world marketplace. For example, consumers might be willing to pay hundreds or
even thousands of dollars more for a car with an air conditioner relative to an identical vehicle
with no air conditioner. However, if the market for cars is competitive, then competition
between the multiple manufacturers will drive down the price premium associated with the
presence of the air conditioner to reflect the cost of adding it to the vehicle, an amount which
may be completely disconnected from, and likely lower than, consumers’ average willingness
to pay for that feature. Thus, data from the actual marketplace may indicate a much smaller
price premium for a product feature than any measure of consumers’ willingness to pay for that
feature obtained from a survey.

50.      For these reasons, a measurement of a positive, average consumer value associated with
a label statement provides no evidence to support a claim that removing the statement would
result in a commensurately lower price for the product, or even that it would be lower at all.
Nor does a measurement of consumer value from a survey necessarily bear any relation to a
“price premium,” if that amount is intended to represent some portion of the price actually
evident in the market. This issue has been addressed in the literature on conjoint analysis. For
example, a paper presented jointly by several conjoint practitioners and academics at a
conference organized by Sawtooth, the conjoint software provider that Dr. Groehn proposes to
use for his survey, states: “In the context of conjoint studies, feature valuation is achieved by
using various measures that relate only to the demand for the products and features and not to



50
  In his deposition, Dr. Groehn admits that competitors’ pricing is likely to have an influence on the price of Cree’s
products, but the damages framework he proposes does not account for the behavior of Cree or its competitors.
[Groehn Deposition, p. 97]

                                                         22
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 24 of 43




the supply.”51 The authors state that estimates of consumer willingness to pay derived from
conjoint surveys “do not take into account equilibrium adjustments in the market as one of the
products is enhanced by addition of a feature” (i.e., responses to the feature change by the
supplier as well as competitors’ responses) and further that “[c]omputation of changes in the
market equilibrium due to feature enhancement of one product will be required to develop a
measure of the economic value of the feature.”52 The authors conclude that estimates based
solely on consumer willingness to pay “will overstate the price premium afforded by feature
enhancement.”53

51.        Dr. Groehn does not propose to undertake any such “computation of changes in market
equilibrium”—i.e., he does not propose to determine how any change in consumer demand, as
measured by his survey, may impact market prices. Indeed, Dr. Groehn’s proposed approach
necessarily would overstate any actual impact on prices. By considering only the demand side
of the market, his proposed survey cannot provide estimates of objective, market values.
Instead, at best it only can provide estimates of consumers’ willingness to pay for a product or
feature outside of the bounds of a real-world market.

VIII. PLAINTIFF PROVIDES NO EVIDENCE OF ANY PRICE PREMIUM FOR THE ACCUSED
      CLAIMS AND CREE’S BUSINESS STRATEGY INDICATES THERE WAS NONE

52.        Plaintiff claims that Defendant’s alleged misrepresentations enabled it “to charge a
premium for the Products over what it would have been able to charge had it not misled
Plaintiff and the Class”54 As we describe above, Dr. Groehn explicitly disclaims that his
proposed approach would measure this premium. Since he performs no analysis of the “supply
side” of the marketplace, the results from his survey alone cannot be used to predict prices in
the “but-for” scenario. Thus, Plaintiff has provided neither an estimate of any purported price


51
   Greg Allenby, Jeff Brazell, John Howell, and Peter Rossi, “Using Conjoint Analysis to Determine the Market
Value of Product Features,” in Proceedings of the Sawtooth Software Conference, October 2013, p. 343. These same
conclusions have been included in peer-reviewed articles; see, for example, Greg Allenby, Jeff D. Brazell, John R.
Howell, and Peter E. Rossi, “Valuation of Patented Product Features,” The Journal of Law & Economics, v. 57, n.
3, August 2014, pp. 629-663; and Greg Allenby, Jeff D. Brazell, John R. Howell, and Peter E. Rossi, “Economic
Valuation of Product Features,” Quantitative Marketing and Economics, v. 12, n. 4, December 2014, pp. 421-456.
52
     Allenby, et al. (2013), pp. 346-347.
53
     Allenby, et al. (2013), p. 347.
54
     Complaint, ¶ 43.

                                                       23
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 25 of 43




premium in the market due to the Accused Claims, nor has she even identified any method to
determine whether such a premium existed. Nonetheless, given Plaintiff’s stated theory of
damages as expressed in the Complaint, we have been asked to assess whether the evidence
supports a conclusion that members of the putative class did pay a “price premium.” To the
contrary, we find that the evidence supports a conclusion of no price premium due to the
Accused Claims.

53.        To understand Cree’s approach to marketing and pricing its products, we conducted an
interview with Scott Schwab, Cree’s Vice President and General Manager, Lamps for the
period from 2017 through May 2019. Mr. Schwab described the process by which Cree has
packaged and priced its LED lightbulb products. First, he described the factors that Cree
considers when setting the prices of its products.55 Those factors include competitors’ pricing;56
Cree’s costs to manufacture the products;57 and negotiations with customers, primarily The
Home Depot.58 In addition, Cree sets its wholesale prices in a manner such that The Home
Depot can charge specific “price points,” for example prices ending in “$0.97,” and still
generate the required margins.59 Mr. Schwab further described how the Cree personnel who
design the product labels and packaging are different from those who are responsible for
negotiations with Cree’s customers and determining pricing.

54.        Based on this information, there is no reason to expect that changes to the specific
wording on the packages of Cree’s LED lightbulb products would lead to any change in the
prices that Cree or the retailers set for the Accused Products. As described above, Cree has used
a variety of claims on the labels of its products, which differ across products and have changed
over time. We have seen no evidence that Cree ever adjusted its pricing to account for
differences in labels between products or changes in labels over time.

55.        Internal strategy documents from Cree support this conclusion. For example, an
analysis by Cree in late-2013, which included a roadmap for the company’s future strategy,


55
     See also, Schwab Deposition, pp. 28-30.
56
     See also, CREE_00072985, CREE_00073022, and CREE_00073010.
57
     See also, CREE_00072996 and CREE_00072997.
58
     See also, CREE_00073019 and CREE_00073020.
59
     See also, CREE_00073019, CREE_00073020, CREE_00072996, and CREE_00072997.

                                                   24
         Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 26 of 43




highlighted the fact that customers’ primary issue in choosing an LED lightbulb was the desire
for a product that “Looks and Works like a Light Bulb” and that, given that characteristic,
“price is key” “regardless of payback economics.”60 These characteristics of consumer demand
support Cree’s strategy, which has not focused on differentiation from the competition related
to specific performance claims, but rather has focused on continuing to drop prices to match
competitors while reducing costs.61 In fact, in their presentations of Cree’s strategies, these
documents do not reference any specific label claims on Cree’s packages.

56.       Based on this information, we conclude that there is no evidence Cree would have
adjusted its prices in the “but-for” world where it could not include the Accused Claims on the
labels of the Accused Products; and there is considerable evidence Cree would not have done
so. As such, there is no support in the record for any price premium associated with the
Accused Claims.




____________________________                                         ____________________________
Sushrut Jain                                                         Jesse David, Ph.D.
April 30, 2021                                                       April 30, 2021




60
  CREE_00061728 – 750, at 736 – 737 and -739. See also, CREE_00061752 – 758 at 757 and CREE_00055006 –
030 at 014 and 018.
61
     CREE _00061728 – 750, at -740 – 741. See also, CREE_00073022.

                                                     25
     Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 27 of 43




                           APPENDIX 1: MATERIALS CONSIDERED

Case Documents
Class Action Complaint, April 9, 2019
Opinion and Order, March 20, 2020
Deposition of Stephanie Wedra, August 20, 2020
Report of Dr. Andreas Groehn, February 26, 2021
Memorandum of Law in Support of Plaintiff’s Motion for Class Certification, February 26, 2021
Deposition of Dr. Andreas Groehn, April 9, 2021
Declaration of Scott Schwab, April 30, 2021
Declaration of Phil Primato, April 30, 2021

Young v. Cree Documents
Deposition of Jonathan Vollers, October 8, 2018, with Exhibits 1-10 and errata
Deposition of Scott Schwab, January 4, 2019, with Exhibits 1-19 and errata

Bates Numbered Documents
CREE_00049110 – 149               CREE_00062461                     CREE_00065376 – 379
CREE_00054132 – 136               CREE_00063185 – 224               CREE_00064855
CREE_00054138 – 139               CREE_00064021                     CREE_00064858
CREE_00054538 – 563               CREE_00064032                     CREE_00064860
CREE_00055005 – 055               CREE_00064034                     CREE_00065185
CREE_00055520 – 521               CREE_00064037                     CREE_00068569
CREE_00058447 – 448               CREE_00064058                     CREE_00070410
CREE_00060645 – 647               CREE_00064719 – 721               CREE_00070633
CREE_00060650                     CREE_00064760 – 762               CREE_00072983
CREE_00060653                     CREE_00064765 – 766               CREE_00072985
CREE_00060656                     CREE_00065183                     CREE_00072990
CREE_00060659                     CREE_00065188                     CREE_00072994
CREE_00060796                     CREE_00065190                     CREE_00072996 – 999
CREE_00061437                     CREE_00065193                     CREE_00073001
CREE_00061442                     CREE_00065195                     CREE_00073010
CREE_00061728                     CREE_00065199                     CREE_00073019 – 022
CREE_00061751 – 758               CREE_00065201                     CREE_00073038
CREE_00062367 – 368               CREE_00065204                     CREE_00076072 – 073
CREE_00062405 – 406               CREE_00065206                     THD-CREE000001
CREE_00062414                     CREE_00065210 – 211
CREE_00062459                     CREE_00065369 – 372

                                            A1-1
     Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 28 of 43




Publicly Available Documents
Cree 2018 10-K
Daniel Levy, Dongwon Lee, Haipeng (Allan) Chen, Robert J. Kauffman, and Mark Bergen,
   “Price Points and Price Rigidity,” The Review of Economics and Statistics, v. 93, n. 4,
   November 2011, pp. 1417-1431
Federal Judicial Center, Reference Manual on Scientific Evidence, 3rd ed., Washington, D.C.:
   National Academies Press, 2011
Greg Allenby, Jeff Brazell, John Howell, and Peter Rossi, “Using Conjoint Analysis to
   Determine the Market Value of Product Features,” in Proceedings of the Sawtooth Software
   Conference, October 2013
Greg Allenby, Jeff D. Brazell, John R. Howell, and Peter E. Rossi, “Economic Valuation of
   Product Features,” Quantitative Marketing and Economics, v. 12, n. 4, December 2014, pp.
   421-456
Greg Allenby, Jeff D. Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented
   Product Features,” The Journal of Law & Economics, v. 57, n. 3, August 2014, pp. 629-663
Jean Tirole, The Theory of Industrial Organization, Cambridge, MA: The MIT Press, 1988
Michaela Draganska and Dipak Jain, “Consumer Preferences and Product-Line Pricing
   Strategies: An Empirical Analysis,” Marketing Science, v. 25, n. 2, March 2006, pp. 164-
   174

Websites
Cree:
   creebulb.com
   creebulb.com/products
   creebulb.com/40-watt-replacement-soft-white
U.S. Department of Energy:
   www.energy.gov/energysaver/save-electricity-and-fuel/lighting-choices-save-you-
       money/how-energy-efficient-light
U.S. Federal Trade Commission:
   www.ftc.gov/tips-advice/business-center/guidance/ftc-lighting-facts-label-questions-
       answers-manufacturers




                                            A1-2
Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 29 of 43




         APPENDIX 2: CURRICULUM VITAE OF JESSE DAVID, PH.D.




                               A2-1
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 30 of 43



                                                                                                 201 S. Lake Ave.
                                                                                                        Suite 308
                                                                                             Pasadena, CA 91101
                                                                                                    626-657-7950
                                                                                  jdavid@edgewortheconomics.com


                                               Jesse David, Ph.D.

Jesse David is a Partner at Edgeworth Economics and head of Edgeworth’s Los Angeles office. Dr. David is an
expert on the valuation of intangible assets, market definition, and the assessment of economic impacts in complex
commercial disputes and regulatory proceedings. His experience spans intellectual property, antitrust, labor,
regulatory, and class certification matters, among other economic issues related to the intersection of business and
government.

Dr. David has provided economic consulting and expert testimony for many industries, including pharmaceuticals,
telecommunications, agricultural products, finance, petroleum products, chemicals, software, and consumer
products. He frequently submits expert reports to and testifies before decision-making bodies, including U.S. federal
and state courts, the Federal Energy Regulatory Commission, the National Energy Board of Canada, and various
arbitration venues.

Dr. David’s consulting practice also includes developing cost-benefit analyses of government regulations and
assessing the economic impacts of government policies and other changes in industry structure. Dr. David has
prepared studies for entities such as the American Trucking Associations, the National Football League Players
Association, the San Diego County Water Authority, the New York Power Authority, and the Ocean Conservancy.


                                                    EDUCATION
Stanford University
Ph.D., Economics, 2000
Brandeis University
B.A., magna cum laude, Economics and Physics, 1991


                                                   EMPLOYMENT
Edgeworth Economics, LLC, Washington, D.C.
2019 - 2020, President
2012 - 2018 and 2021 - present, Partner
2009 - 2012, Senior Vice President
Criterion Economics, LLC, Washington, D.C.
2009, Senior Vice President
National Economic Research Associates, Inc., White Plains, NY
2004 - 2009 Vice President
2000 - 2004 Senior Consultant
1997 - 1999 Senior Analyst
Stanford University, Palo Alto, CA
1993 - 1995 Research Assistant/Teaching Assistant


                                                       A2-2
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 31 of 43




                                          TESTIMONY AND EXPERT REPORTS
Rigo Amavizca v. Nutra Manufacturing, LLC, U.S. District Court for the Central District of California; expert report,
    April 12, 2021; deposition, April 21, 2021
Lashawn Sharpe, et al. v. A&W Concentrate Company and Keurig Dr Pepper Inc., U.S. District Court for the Eastern
    District of New York; expert report, April 7, 2021
Daniel Zeiger v. WellPet LLC, U.S. District Court for the Northern District of California, San Francisco Division; expert
    report, September 14, 2020; deposition, October 16, 2020
Silvergate Pharmaceuticals, Inc. v. Amneal Pharmaceuticals LLC, U.S. District Court for the District of Delaware;
     expert report, August 21, 2020; deposition, November 16, 2020; trial testimony, February 4, 2021
Cameron Lundquist and Leeana Lara v. First National Insurance Company of America, et al., U.S. District Court for
   the Western District of Washington; expert report, July 27, 2020; deposition, August 25, 2020
Winn-Dixie Stores, Inc. and BI-LO Holdings, LLC v. Eastern Mushroom Marketing Cooperative, Inc., et al., U.S.
   District Court for the Eastern District of Pennsylvania; expert report, July 23, 2020; deposition, August 19, 2020;
   declaration, August 30, 2020
Elizabeth E. Belin, et al. v. Health Insurance Innovations, Inc., et al., U.S. District Court for the Southern District of
     Florida, Ft. Lauderdale Division; expert report, May 15, 2020; deposition, May 29, 2020
Kathleen Smith v. Keurig Green Mountain, Inc., U.S. District Court for the Northern District of California; declaration,
    January 31, 2020
XY, LLC v. Trans Ova Genetics, LC, U.S. District Court for the District of Colorado; declaration, December 3, 2019
H&H Wholesale Services, Inc., et al. v. Kamstra International, B.V., U.S. District Court for the Eastern District of
   Michigan, Southern Division – Detroit; preliminary expert report, July 31, 2019
Jeff Young v. Cree, Inc., U.S. District Court for the Northern District of California, San Francisco Division; expert
     report, March 22, 2019; deposition, April 17, 2019
Sylvia Leyva v. NFI Industries Inc., Superior Court of the State of California for the County of San Bernardino, Central
    District; deposition, February 15, 2019
Amphastar Pharmaceuticals, Inc. and International Medication Systems, Ltd. v. Momenta Pharmaceuticals, Inc. and
   Sandoz, Inc., U.S. District Court for the District of Massachusetts; expert reports, December 21, 2018, February
   15, 2019, and March 15, 2019; deposition, April 4, 2019
Entrata, Inc. v. Yardi Systems, Inc., U.S. District Court for the District of Utah, Central Division.; expert reports,
    December 7, 2018 and February 8, 2019; deposition, February 20, 2019
POET, LLC, et al. v. Nelson Engineering, Inc., et al., U.S. District Court for the District of South Dakota, Southern
   Division; expert reports, September 28, 2018 and November 28, 2018; declaration, March 22, 2019; deposition,
   January 8, 2019
Evert Fresh, Inc. v. Housewares America, Inc., U.S. District Court for the District of New Jersey; expert reports, June
    4, 2018 and July 17, 2018
Rosa Alvarez v. NBTY, Inc. and Nature’s Bounty, Inc., U.S. District Court for the Southern District of California; expert
   report, June 1, 2018; deposition, September 4, 2018
Bal Seal Engineering, Inc. v. Nelson Products, Inc., et al., U.S. District Court for the Central District of California;
    expert reports, May 7, 2018, June 5, 2018, and October 30, 2019; deposition, July 27, 2018
XY, LLC, Beckman Coulter, Inc. and Inguran, LLC v. Trans Ova Genetics, LC, U.S. District Court for the District of
    Colorado; expert report, April 13, 2018; deposition, June 6, 2018


                                                         A2-3
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 32 of 43



Sandra Bond v. Berkshire Bank and Berkshire Hills Bancorp, U.S. District Court for the District of Massachusetts;
   expert report, November 21, 2017; deposition, January 16, 2018; affidavit, August 13, 2018
DSM IP Assets, B.V. and DSM Bio-Based Products & Services, B.V. v. Lallemand Specialties, Inc. and Mascoma
   LLC, U.S. District Court for the Western District of Wisconsin; expert report, November 21, 2017; deposition,
   December 14, 2017; trial testimony, May 11 and 14, 2018; declaration, June 20, 2018
Abbott Laboratories, et al. v. Adelphia Supply USA, et al., U.S. District Court for the Eastern District of New York;
   expert reports, November 15, 2017 and January 29, 2018; deposition, February 13, 2018
Before an Interest Arbitration Board between the Northeast Illinois Regional Commuter Railroad Corporation and the
    Brotherhood of Railroad Signalmen, National Mediation Board; expert report, October 20, 2017; arbitration
    testimony, November 8, 2017
American Helios Constructors, LLC v. Shoals Technology Group, American Arbitration Association; expert report,
   August 29, 2017
Rembrandt Enterprises, Inc. v. Eurovo S.r.l., U.S. District Court for the Northern District of Iowa; expert report, July
   21, 2017
United Energy Trading, LLC. v. Pacific Gas and Electric Company, et al., U.S. District Court for the Northern District
    of California, San Francisco Division; expert report, May 19, 2017; deposition, September 28, 2017
Staci Chester, et al. v. TJX Companies, Inc., et al., U.S. District Court for the Central District of California, Eastern
    Division; declaration, April 17, 2017
Stanley Johnson v. Time Warner Cable, et al., U.S. District Court for the District of South Carolina, Columbia Division;
    declaration, March 24, 2017
Momenta Pharmaceuticals, Inc. and Sandoz Inc. v. Amphastar Pharmaceuticals, Inc., et al., U.S. District Court for
   the District of Massachusetts; expert report, February 16, 2017; deposition, March 28, 2017; trial testimony, July
   18, 2017; declaration, March 20, 2018
Chad Herron, et al. v. Best Buy Stores, LP, U.S. District Court for the Eastern District of California; declaration, August
   18, 2016; deposition, August 25, 2016
In Re: AZEK Decking Sales Practices Litigation, U.S. District Court for the District of New Jersey; declaration, July
    25, 2016; deposition, August 17, 2016
Boston Cab Dispatch, Inc. and EJT Management, Inc. v. Uber Technologies, Inc., U.S. District Court for the District
    of Massachusetts; expert report, May 20, 2016
In Re: Nest Labs Litigation, U.S. District Court for the Northern District of California; declaration, April 15, 2016;
    deposition, May 10, 2016
The Bakery, LLC, et al. v. Kenneth Pritt and Woodford Transportation, LLC, et al., Circuit Court of Greenbrier County,
    West Virginia; expert reports, March 21, 2016 and May 27, 2016
In Re: Scotts EZ Seed Litigation, U.S. District Court for the Southern District of New York; expert report, March 11,
    2016; deposition, April 20, 2016
Digital Recognition Network, Inc. v. Accurate Adjustments, Inc., et al., U.S. District Court for the Northern District of
     Texas, Fort Worth Division; expert reports, January 22, 2016 and February 22, 2016; deposition, February 25,
     2016
American Helios Contractors, LLC v. Bradley Kogan, Precision Renewables, LLC, and 3TAC, LLC, District Court for
   Clark County Nevada; expert report, November 13, 2015
Christopher Lewert v. Boiron, Inc. and Boiron USA, Inc., U.S. District Court for the Central District of California; expert
    report, October 1, 2015; deposition, April 14, 2016

                                                          A2-4
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 33 of 43



Wreal, LLC v. Amazon.com, Inc., U.S. District Court for the Southern District of Florida, Miami Division; expert report,
   September 10, 2015; deposition, September 28, 2015
Novadaq Technologies Inc. v. Karl Storz Endoscopy-America, Inc. and Karl Storz GmbH & Co. KG, U.S. District
   Court for the Northern District of California, San Jose Division; expert report, July 28, 2015; declaration,
   November 10, 2015
Globus Medical, Inc. v. DePuy Synthes Products, LLC and DePuy Synthes Sales, Inc., U.S. District Court for the
    District of Delaware; expert reports, July 22, 2015 and October 14, 2015; deposition, November 6, 2015
Broadband iTV, Inc. v. Hawaiian Telcom, Inc., et al., U.S. District Court for the District of Hawaii; expert reports, June
    30, 2015 and July 28, 2015; declaration, July 10, 2015; deposition, July 29, 2015
Greater Houston Transportation Company, et al. v. Uber Technologies, Inc. and Lyft Inc., U.S. District Court for the
    Southern District of Texas, Houston Division; expert reports, June 29, 2015 and November 19, 2015; declaration,
    August 27, 2015; deposition, January 8, 2016
Crystal Good, et al. v. American Water Works Company, Inc., et al., U.S. District Court for the Southern District of
    West Virginia; expert report, May 22, 2015; deposition, June 12, 2015
In Re: Processed Egg Products Antitrust Litigation, U.S. District Court for the Eastern District of Pennsylvania; expert
    report, March 13, 2015; deposition, May 5, 2015; affidavit, September 8, 2015; hearing testimony, December 16,
    2015; trial testimony, May 29, 2018 and December 4, 2019
Santarus, Inc. and The Curators of the University of Missouri v. Par Pharmaceutical, Inc., U.S. District Court for the
    District of Delaware; expert report, April 21, 2014; deposition, June 12, 2014
Mylan Technologies, Inc. and Mylan, Inc. v. Zydus Noveltech, Inc., et al., Vermont Superior Court, Chittenden Civil
    Division; expert report, October 2, 2013; deposition, November 19, 2013
Alcon Pharmaceuticals Ltd. and Alcon Research, Ltd. v. Lupin Ltd. and Lupin Pharmaceuticals, Inc., U.S. District
    Court for the District of Delaware; expert report, June 28, 2013; deposition, July 24, 2013
Warner Chilcott Company, LLC v. Lupin Ltd. and Lupin Pharmaceuticals, Inc., and Warner Chilcott Company, LLC
   v. Watson Laboratories, Inc., U.S. District Court for the District of New Jersey; expert report, June 12, 2013;
   deposition, July 11, 2013; trial testimony, October 8, 2013
In Re: Mushroom Direct Purchaser Antitrust Litigation, U.S. District Court for the Eastern District of Pennsylvania;
    expert report, May 15, 2013; deposition, October 25, 2013; hearing testimony, March 24-25, 2015
Lisy Corp. v. Barry A. Adams, McCormick & Company, Inc. and Mojave Foods Corporation, Circuit Court for Howard
     County, Maryland; deposition, May 23, 2012; trial testimony, April 26, 2013
Dey, L.P. and Dey, Inc. v. Teva Parenteral Medicines, Inc., et al., U.S. District Court for the Northern District of West
    Virginia; expert report, January 13, 2012; deposition, February 7, 2012; trial testimony, August 2, 2013
Dow Corning Corporation and Hemlock Semiconductor Corporation v. Jie (George) Xiao, et al., U.S. District Court
   for the Eastern District of Michigan, Northern Division; declaration, January 9, 2012; expert report, March 1, 2012
Riverplace Development, LLC v. Charles Cranford, Esquire and Rogers Towers, P.A., Circuit Court, Fourth Judicial
    Circuit, in and for Duval County, Florida; depositions, October 12, 2011 and December 21, 2011
Pfizer, Inc., et al. v. Teva Pharmaceuticals USA, Inc. and Teva Pharmaceuticals Industries, Ltd., U.S. District Court
     for the District of Delaware; expert report, June 3, 2011; deposition, July 22, 2011
Ramona Trombley, et al. v. National City Bank, U.S. District Court for the District of California; expert report, May 27,
   2011; declaration, August 29, 2011
Rocky Mountain Farmers Union, et al. v. James N. Goldstene, U.S. District Court for the Eastern District of California;
   declarations, October 29, 2010 and March 14, 2011

                                                         A2-5
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 34 of 43



Investment Technology Group, Inc., et al. v. Liquidnet Holdings, Inc., U.S. District Court for the Southern District of
    New York; expert report, April 12, 2010; deposition, June 2, 2010
AOB Properties, Ltd. v. Laserspine Institute, LLC, et al., U.S. District Court for the Middle District of Florida, Tampa
   Division; expert report, December 11, 2009
Glaxo Group Ltd. and SmithKlineBeecham Corporation v. Teva Pharmaceuticals USA, Inc., U.S. District Court for
    the District of Delaware; expert reports, October 15, 2009 and November 3, 2009; declaration, April 9, 2010;
    deposition, November 3, 2009
Tyco Healthcare Group LP and Mallinckrodt Inc. v. Pharmaceutical Holdings Corporation, et al., U.S. District Court
    for the District of New Jersey; declaration, July 22, 2009; deposition, July 23, 2009; hearing testimony, July 29,
    2009
ESCO Corporation v. Bradken Resources Pty Ltd, International Chamber of Commerce, International Court of
   Arbitration; expert reports, June 15, 2009 and December 21, 2009; arbitration testimony, January 29, 2010
Schering Corporation and MSP Singapore Company LLC v. Glenmark Pharmaceuticals Inc., USA and Glenmark
   Pharmaceuticals Ltd., U.S. District Court for the District of New Jersey; expert report, May 8, 2009; deposition,
   June 18, 2009
Eli Lilly and Company v. Sicor Pharmaceuticals, Inc. and Teva Pharmaceuticals USA, Inc., U.S. District Court for the
     Southern District of Indiana; expert report, February 24, 2009; deposition, March 20, 2009
Tobacco Technology, Inc. v. Taiga International N.V., et al., U.S. District Court for the District of Maryland; expert
   report, August 21, 2008; deposition, November 25, 2008
Dow Jones & Company, Inc. v. Ablaise Ltd. and General Inventions Institute A, Inc., U.S. District Court for the District
   of Columbia; expert report, August 20, 2008
Aspex Eyewear, Inc. and Contour Optik, Inc. v. Clariti Eyewear, Inc., U.S. District Court for the Southern District of
   New York; expert report, June 20, 2008
Boldstar Technical, LLC and Michael S. Powell v. The Home Depot, Inc. and Industriaplex, Inc., U.S. District Court
    for the Southern District of Florida, Fort Lauderdale Division; expert reports, April 25, 2008 and May 30, 2008;
    deposition, August 29, 2008; trial testimony, February 10-11, 2010
Novartis Pharmaceuticals Corporation, et al. v. Mylan Pharmaceuticals, Inc. and Mylan Laboratories, Inc., U.S.
   District Court for the District of New Jersey; expert report, March 26, 2008; declaration, October 1, 2008;
   deposition, October 9, 2008
Gary W. Ogg and Janice Ogg v. Mediacom LLC, Circuit Court of Clay County, Missouri in Liberty; expert reports,
    March 5, 2008 and April 3, 2008; deposition, April 4, 2008; trial testimony, March 13 and 17, 2009
Source Search Technologies, LLC v. LendingTree, LLC, et al., U.S. District Court for the District of New Jersey;
    expert report, May 1, 2007; deposition, June 21, 2007
Federal Insurance Company v. InterDigital Communications Corporation, et al., JAMS arbitration; deposition,
   February 27, 2007; arbitration testimony, May 16, 2007
Student Lifeline, Inc. v. The Senate of the State of New York, et al., U.S. District Court for the Eastern District of New
    York; expert report, January 29, 2007; deposition, July 26, 2007
Pediatrix Screening, Inc., et al. v. Telechem International, Inc., U.S. District Court for the Western District of
    Pennsylvania; expert reports, December 15, 2006, February 16, 2007, and July 6, 2007; deposition, March 28,
    2007; trial testimony, July 18-19, 2007
Green Mountain Chrysler-Plymouth-Dodge-Jeep, et al. v. Torti, U.S. District Court for the District of Vermont; expert
    reports, October 9, 2006 and January 17, 2007


                                                         A2-6
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 35 of 43



The Procter & Gamble Company v. Teva Pharmaceuticals USA, Inc., U.S. District Court for the District of Delaware;
    expert report, August 31, 2006; deposition, October 13, 2006; trial testimony, November 6, 2006
Central Valley Chrysler Jeep, Inc., et al. v. Witherspoon, U.S. District Court for the Eastern District of California;
    expert reports, June 12, 2006, October 9, 2006, and January 16, 2007; deposition, October 27, 2006
Sierra Club, et al. v. Robert B. Flowers, et al., U.S. District Court for the Southern District of Florida, Miami Division;
     depositions, June 6, 2006 and June 20, 2006; hearing testimony, October 5, 2006; declaration in support of
     appeal, U.S. Court of Appeals for the Eleventh Circuit, July 27, 2007
Merck & Co., Inc. v. Teva Pharmaceuticals USA, Inc., U.S. District Court for the District of Delaware; expert report,
    April 6, 2006; deposition, August 8, 2006
Alliance Security Products, Inc. v. Fleming and Company, Pharmaceuticals, U.S. District Court for the Southern
     District of New York; expert report, March 30, 2006; deposition, May 17, 2006
Re Colonial Pipeline Company, Federal Energy Regulatory Commission; declaration, February 28, 2006
Tesoro Canada Supply & Distribution Ltd. in Hearing Order MH-2-2005 Regarding an Application for Priority
    Destination from Chevron Canada Limited, et al., National Energy Board of Canada; direct testimony, January
    18, 2006
McKesson Information Solutions, LLC v. The TriZetto Group, Inc., U.S. District Court for the District of Delaware;
   expert report, November 17, 2005; deposition, November 30, 2005
Touch-n-Buy, Inc. v. Radiant Telecom, Inc., et al., U.S. District Court for the Southern District of Florida; expert report,
    November 9, 2005; deposition, February 8, 2006
Jamaica Recycling Corp., et al. v. The City of New York, et al., Supreme Court of the State of New York, County of
   New York; affidavit, August 18, 2005
Amerisource Corporation v. RX USA International, Inc., et al., U.S. District Court for the Eastern District of New York;
   expert report, August 15, 2005; deposition, June 5, 2006
Ruth S. King v. McNeil Nutritionals LLC and McNeil PPC-Inc., Supreme Court of the State of New York, County of
    New York; declaration, August 3, 2005; deposition, September 26, 2005; also in Rochelle Suchoff, et al. v. McNeil
    Nutritionals LLC and McNeil PPC-Inc., Superior Court of New Jersey, Law Division, Essex County; Jason
    Gregory Turner v. McNeil Nutritionals LLC and McNeil PPC-Inc., Superior Court of the State of California for the
    County of Los Angeles; Harry Clendenan v. McNeil Nutritionals LLC and McNeil PPC-Inc., Circuit Court of
    Kanawha County, West Virginia; Elizabeth Leser v. McNeil Nutritionals LLC and McNeil PPC-Inc., Court of
    Common Pleas, Erie County, Ohio; Bobby Allen Green v. McNeil Nutritionals, LLC, Judicial Court, Fourth Judicial
    Circuit in and for Duval County, Florida, Division CV-A; and Jacqueline Burrows, et al. v. McNeil Nutritionals LLC
    and McNeil PPC-Inc., Superior Court of Massachusetts, Middlesex County
Braun GmbH v. Rayovac Corporation, U.S. District Court for District of Massachusetts; expert reports, May 23, 2005
    and June 27, 2005; deposition, September 8, 2005
PediaMed Pharmaceuticals, Inc. v. Breckenridge Pharmaceutical, Inc. and Scientific Laboratories, Inc., U.S. District
    Court for the District of Maryland, Southern Division; expert report, October 1, 2004
Forrest W. Garvin and E-Netec, Corp. v. McGuireWoods, LLP, et al., General Court of Justice, Superior Court Division
    for the State of North Carolina, Mecklenburg County; deposition, July 27, 2004
ResQNet.com, Inc. v. LANSA, Inc., U.S. District Court for the Southern District of New York; expert reports, July 14,
   2004 and January 25, 2007; depositions, August 9, 2004 and May 6, 2011; trial testimony, May 21, 2007 and
   June 7, 2011
Allocco Recycling, Ltd. v. John Doherty, U.S. District Court for the Southern District of New York; expert report,
     February 4, 2004; deposition, December 9, 2004; declaration, December 2, 2005

                                                          A2-7
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 36 of 43



Pinnacle Systems, Inc. v. XOS Technologies, Inc., et al., U.S. District Court for the Northern District of California
    expert report, November 7, 2003; deposition, January 15, 2004; trial testimony, February 11, 2004
Sinclair Oil Corporation v. BP Pipelines (North America), Inc., Federal Energy Regulatory Commission; direct
    testimony, September 18, 2003; rebuttal testimony, March 16, 2004.


                                 SELECTED CONSULTING PROJECTS AND REPORTS
The Impact of EPA’s Policies Regarding RVOs and SREs – white paper submitted as comment on EPA rulemaking;
    analysis of EPA’s policies with respect to the RFS and the impact of those policies on biofuel production and
    consumption
Economic Issues Associated with a Change in the RFS Point of Obligation – analysis of proposals put forward by
   various petitioners to change the point of obligation for the RFS regulation from refiners/importers to blenders
Calculation of potential exposure related to class action claims for false labeling of retail food product – analysis of
    retail scanner data and wholesale transaction databases to determine potential price premiums associated with
    label claims and calculate potential damages related to allegedly false claims
Calculation of potential exposure related class action claims for unpaid wages – analysis of card-swipe, payroll, and
    scheduling data for a public utility to assess potential damages in a class action claim
Analysis of EPA’s Proposal for a Reduction in the RFS Volume Requirements for 2014 – analysis of EPA’s proposal
    to adjust the volumetric requirements under the RFS
Economic Impacts of the RFS Program: An Analysis of the NERA Report Submitted to the EPA – analysis of the
   findings of NERA and CRA regarding economic impacts of waiving the Clean Air Act requirement for ethanol
   blending in gasoline
Calculation of potential exposure related class action claims for payroll violations – analysis of login, payroll, and
    expense report data for financial services firm to assess potential damages in a class action claim
The Impact of a Waiver of the RFS Mandate on Food/Feed Prices and the Ethanol Industry – analysis of the impacts
    of waiving the Clean Air Act requirement for ethanol blending in gasoline on animal feed prices, household
    expenditures on food, and the ethanol industry
Analysis of generic pharmaceutical company’s exposure for a potential at-risk launch – financial analysis of the
    potential damages against a pharmaceutical company for launching a generic product before patent expiration
Analysis of coal supply contract escalator – report on the expected escalation in various cost indices used to
    determine the pricing of coal in a contract between a mining company and an electric utility
Review of PHMSA’s Regulatory Analysis for the External Piping Requirement – analysis of cost-benefit for a proposed
    regulation on external loading pipes for hazardous materials tankers
The Economic Impact of a Potential NFL Lockout in 2011 – analysis for the National Football Players Association of
    the impact of a loss of professional football games to the local economies of host cities
Review of FMCSA’s Regulatory Impact Analysis for the 2010-2011 Hours of Service Rule – cost-benefit study for the
    American Trucking Associations on the proposed change in regulations of hours of service for long-haul truckers;
    testified before Congressional Sub-Committee
Consulting for an electric power cooperative on class certification in a claim for trespass damages – analyzed factors
   involved in hypothetical negotiations between landowners and a transmission line operator related to value of
   an easement for telecommunications use




                                                        A2-8
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 37 of 43



A Cost-Benefit Analysis of Gear Replacement for Gulf Shrimp Fishermen – analysis prepared for the Ocean
   Conservancy on the costs and benefits associated with industry-wide changes in equipment used by shrimp
   fisherman in the Gulf of Mexico
Analysis of the impacts on competition of a merger in the solid-waste collection industry – prepared databases for
    turnover to the U.S. Department of Justice in response to a Second Request; prepared economic and statistical
    analyses of transaction data to address questions of competitive impact of consolidation
A Review of FMCSA’s Regulatory Evaluation for the Proposed Minimum Training Requirements for Entry-Level
   Commercial Motor Vehicle Operators – analysis of the U.S. Department of Transportation’s proposed regulation
   regarding the minimum training requirements for truck and bus drivers
Separable Costs–Remaining Benefits calculation for a dam reconstruction project – report on cost allocation for a
   municipal water district which assessed the relative benefits and costs of recreational and water-supply uses of
   a reservoir
Peer review for U.S. EPA STAR Grant program – peer review of grant applications to the EPA’s National Center for
    Environmental Research; provided expertise in the areas of environmental economics, statistics, and policy
    analysis
Evaluation of potential Natural Resource Damage liabilities at current and former aerospace manufacturing sites –
    estimated the potential costs associated with NRD liabilities at contaminated sites for an aerospace
    manufacturer, for use in negotiations with insurance carriers
Non-compete valuation for real estate executives – assessment of the value of non-compete agreements for two
   senior executives at a real estate management firm
Evaluation of Natural Resource Damage liabilities at an operational mining site – report on the potential litigation and
    regulatory risk associated with environmental damages at an operational mining site, including estimates of cost,
    probability, and timing
Economic impact report for entertainment-related industry – analysis of the economic impact of an entertainment-
   related industry on the economies of four states, including the impact of content-generation, distribution, and
   retail sales on employment, output, and tax revenue
The Past, Present, and Future Socioeconomic Effects of the Niagara Power Project – analysis of the economic impact
    of a hydro-electric facility on the local and regional economies, demographics, industry, and real estate as part
    of a supplemental environmental impact statement for re-licensing


                                                    PUBLICATIONS
“EPA Enforcement of the Renewable Fuel Standard Program,” Agriculture and Food Committee Newsletter,
   American Bar Association, Section of Antitrust Law, v. 4, n. 1, Fall 2013
“An Economic Perspective on Food Labeling Cases,” in Intellectual Property Law360, May 30, 2013
“Empirical Evidence and Class Certification in Labor Market Antitrust Cases,” 25 Antitrust 1 (2010), co-authored with
   John Johnson and Paul Torelli
“Economic Approaches to Royalty Calculations,” in Intellectual Property Law360, May 25, 2010, co-authored with
    Kara Gorski
“Intellectual Property Rights in Developing Nations,” research paper for NERA Economic Consulting, prepared for
     the International Intellectual Property Institute (2008), co-authored with Sourav Chatterjee, Fei Deng, Christian
     Dippon, and Mario Lopez
“Commercial Success: Economic Principles Applied to Patent Litigation,” in Economic Approaches to Intellectual
   Property Policy, Litigation, and Management (Gregory K. Leonard & Lauren J. Stiroh, eds. National Economic

                                                        A2-9
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 38 of 43



    Research Associates 2005); also in Economic Damages in Intellectual Property (Daniel Slottje ed., John Wiley
    & Sons 2006); co-authored with Marion B. Stewart
“Interest and Discount Rates in Intellectual Property Damages,” in Economic Approaches to Intellectual Property
     Policy, Litigation, and Management (Gregory K. Leonard & Lauren J. Stiroh, eds. National Economic Research
     Associates 2005), co-authored with Christine Meyer
“Determining Reasonable Compensation for Employee Inventions in Japan,” 6 Global Intellectual Property Asset
    Management Report 9 (2004), co-authored with Satoshi Nakashima
“Where Is the Market Failure? A Review of OSHA’s Economic Analysis for Its Proposed Ergonomics Standard,” 22
   Journal of Labor Research 75 (2001), co-authored with Mark Berkman
“Water Subsidies in Southern California, Do They Exist and Have They Contributed to Urban Sprawl?” 37 California
    Western Law Review 121 (2000), co-authored with Mark Berkman
“The Welfare Implications of Recycled Newsprint Regulation,” doctoral dissertation, Stanford University (2000).


                                                 PRESENTATIONS
“Proving Market Power in Unilateral Conduct Cases,” webinar for the ABA Section of Antitrust Law, Unilateral Conduct
    Committee, June 2020
“Classwide Damage Models in Misleading and False Advertising Consumer Class Actions,” Strafford CLE webinar,
    November 2017
“Hedonic Price Regressions in False Advertising Class Actions,” webinar for The Knowledge Group: Expert
   Testimony and Survey Methodology in False Advertising Cases: A 2017 Perspective, January 2017
“Food & Beverage Class Actions: National Trends, Best Practices, and Emerging Claims,” at Perrin Conference:
    Challenges Facing the Food and Beverage Industries in Complex Consumer Litigations, Chicago, IL, April 2014
“Clone Wars: Abraham & Veneklasen Joint Venture v. American Quarter Horse Association,” webinar for the ABA
    Section of Antitrust Law, Agriculture and Food Committee, March 2014
“Expert Data Analysis in Wage & Hours Class Actions after Dukes, Comcast, and Brinker,” at American Conference
    Institute’s 19th National Forum on Wage & Hour Claims and Class Actions, San Francisco, CA, September 2013
“Food Labeling Class Actions: Economic and Legal Perspectives on the Rule 23 Predominance Requirement,”
    Edgeworth Economics Webinar, June 2013
“Economic Issues in Pharmaceutical Patent Litigation,” at Edgeworth Economics CLE Seminar, Washington, DC,
    September 2010
“The Evolution of a Complex Damages Report,” at Edgeworth Economics CLE Seminar, Philadelphia, PA, April 2010
“Economists’ Views of Recent Patent Damages Decisions,” at Edgeworth Economics CLE Seminar, Washington,
    DC, April 2010
“When Does a Damages Expert’s Analysis Cross the Daubert Line?” at the Judicial Education Program presented
   by Northwestern University School of Law, Chicago, IL, February 2009
“Copyright Valuation and Damages Assessment,” at Law Seminars International Conference: Copyright Law
    Counseling, Management and Litigation, Seattle, WA, April 2008
“Trade Secret Valuation and Damages Assessment,” at Lexis-Nexis Conference: Trade Secret Protection: Realizing
    Best Practices for Trade Secret Protection, Shanghai, China, December 2007
“Comparables: The Use and Misuse of Benchmark Royalty Rates for Patent Damages,” at NERA CLE Seminar, San
   Francisco, CA, January 2007

                                                      A2-10
       Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 39 of 43



“When You Get to the Fork in the Road, Take It! Alternative Approaches to Defending your Transaction before the
   Agencies,” at NERA Antitrust Trade and Regulation Conference, Santa Fe, NM, July 2006
“The Role of Economic Analysis in Intellectual Property Litigation,” at Sonnenschein Nath & Rosenthal CLE Program,
    Chicago, IL, January 2006; also at NERA Intellectual Property Roundtable, Tokyo, Japan, July 2004
“IP/Antitrust Lawsuits: Relevant Markets and Class Actions,” at Practising Law Institute Workshop: Intellectual
     Property Antitrust 2005, New York City, June 2005
“The Role of Economics in Complex Business Litigation,” at Columbus Bar Association CLE Program, Columbus,
    OH, December 13, 2004
“Is Bankruptcy the Answer?” at Asbestos Litigation Conference sponsored by Glasser LegalWorks, New York, NY,
     April 2003
The Secondary Impact of Asbestos Liabilities, at U.S. Chamber of Commerce conference: Understanding Asbestos
    Litigation: The Genesis, Scope, and Impact, Washington, D.C., January 2003
“Trends in Intellectual Property Litigation,” at Licensing Executives Society conference, San Jose, CA, April 2002
“Environmental Risk and the Bottom Line,” at 2001 NAEM Environmental Management Forum, San Antonio, TX,
    October 2001; also at Financial Executives Summit, Scottsdale, AZ, May 2001
“Competitive Analysis in the Refined Petroleum Products Pipeline Industry,” at Advanced Workshop in Regulation
   and Competition; Competitive Change in Network Industries 14th Annual Western Conference, San Diego, CA,
   June 2001




                                                      A2-11
Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 40 of 43




           APPENDIX 3: CURRICULUM VITAE OF SUSHRUT JAIN




                               A3-1
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 41 of 43




                                                                                    1111 19th St., 12th Floor
                                                                                    Washington, DC 20036
                                                                                          +1 415 342 1057
                                                                            sjain@edgewortheconomics.com


                                                                                                  March 2021

                                            Sushrut Jain
                                          Managing Principal
Sushrut Jain specializes in the application of economic, financial, statistical, and econometric analyses in
the context of expert testimony of corporate litigation. He has nearly twenty years of experience consulting
on matters involving intellectual property, antitrust, class certification, employment, false advertising, and
commercial litigation issues. In the area of intellectual property, Mr. Jain has worked on a variety of matters
analyzing damages resulting from patent, copyright, trade secret, and trademark disputes. His antitrust
experience includes the application of economic theory to the analysis of liability and damages in federal
price discrimination as well as price-fixing cases.

Mr. Jain’s work has covered a number of industries, including pharmaceuticals, consumer technology,
semiconductors, retail, media, and the financial services industry. Mr. Jain’s non-litigation experience
includes developing a proprietary options valuation model and performing valuations of employee stock
options for the purposes of client SEC reporting requirements.



                                              EDUCATION

Stanford University
MA, Economics

Ohio Wesleyan University
BA, Mathematics and Economics



                                      CURRENT EMPLOYMENT

Edgeworth Economics, Pasadena, CA
August 2013-Present, Managing Principal & Principal Consultant


                                      EMPLOYMENT HISTORY

Analysis Group, Los Angeles, CA

                                                    A3-2
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 42 of 43




2006-2013, Associate

Bates White, LLC, San Diego, CA
2003-2004, Senior Consultant

NERA Economic Consulting, San Francisco, CA
1999-2003, Consultant


                               EXPERT WITNESS EXPERIENCE

Sarah Smiley v. Winrock International Institute for Agricultural Development – Submitted Expert Rebuttal
Report on damages in a matter involving the wrongful termination of an executive.

Mirabella v. Vital Pharmaceuticals, Inc. – Submitted Expert Declaration explaining why the false advertising
claim could not be established on a class-wide basis and a Rebuttal Report outlining the flaws in the
Plaintiffs’ expert’s damages analysis.

                                  SELECT CASE EXPERIENCE

Rebutted opposing expert report on alleged coordinated anticompetitive conduct in a durable goods
industry in related price-fixing and securities litigation matters. Provided econometric analysis of industry
prices and of the impact of a merger.

Provided analysis and prepared rebuttal report for the defense on class certification issues relating to price-
fixing matters in packaged baked goods industry.

Provided analysis and prepared rebuttal report on class certification issues relating to price-fixing
allegations in an automotive parts industry.

Evaluated conjoint survey and false advertising damages and prepared an expert rebuttal report in an
electrical consumer good industry.

Janssen Biotech, Inc. v. Celltrion Healthcare Co., Ltd. – Performed analysis of lost profits and reasonable
royalty damages and prepared rebuttal expert report in a patent infringement matter concerning a biologic
drug.

Momenta Pharmaceuticals, Inc. and Sandoz, Inc. v. Amphastar Pharmaceuticals – Performed analysis of
lost profits, price erosion, and reasonable royalty damages and prepared rebuttal expert report in a patent
case for a low molecular weight heparin molecule.

Santarus Inc. et al. v. Par Pharmaceutical Inc. – Evaluated Plaintiff’s lost profits and reasonable royalty
damages analysis and helped prepare expert rebuttal report in a matter involving an at-risk entry of a
generic drug.




                                                    A3-3
      Case 7:19-cv-03162-VB Document 81-25 Filed 04/30/21 Page 43 of 43




Intellectual Ventures, LLC v. Sprint Spectrum, L.P. – Prepared rebuttal testimony to Plaintiff’s expert’s
analysis of reasonable royalty damages related to alleged infringement of several communications
technology patents.

Mirror Worlds v. Apple – Calculated lost profits and reasonable royalty damages related to alleged patent
infringement of data display technology; helped prepare expert testimony.

Intel v. Broadcom – Calculated lost profits and reasonable royalty damages related to patent infringement
of semiconductor technology in the telecommunications industry, helped prepare expert testimony and
rebuttals.


                           SELECT CONSULTING EXPERIENCE

Options Valuation for Client SEC Filings – Created an options valuation model (using MATLAB) based on
method that uses Monte Carlo simulation for potential use in employee stock options (ESO) and restricted
stock unit (RSU) valuations.

Economic Impact Analysis of Electric Transmission Project – Helped prepare analysis of impact of proposed
transmission line construction on state economy and environmental justice on behest of US Department of
Energy.


                         PUBLICATIONS           AND    PRESENTATIONS

“Class Certification in College Tuition Refund Class Actions,” Bloomberg Law, September 2020.
“Tuition Refund Class Actions” presentation in an Edgeworth Economics webinar on Pandemic-Related
Class Actions: An Economic Perspective, July 2020.
“Americans households are about to get hit by a devastating wave of bankruptcies,” Business Insider, May
24, 2020.
“Hedonic Price Regression in False Advertising Class Actions,” CLE International Conference on Food Law:
Understanding This Rapidly Evolving Area of the Law, March 17-18, 2016.
"Getting to Class – An Expert’s Eye View of Damages Calculations," State Bar of California Webinar,
October 29, 2015.
“Using Hedonic Price Analysis in Food Labeling Actions,” in Law360, June 8, 2015.
Evans, Elizabeth, and Jain, Sushrut, “Understanding the Financial Crisis: A Look Back,” Analysis Group
White Paper, 2010.
Contributed to Sullivan, Ryan, “A Holistic Approach to Patent Damages Analysis,” in Economic Damages
in Intellectual Property, ed. Daniel Slottje (Hoboken, NJ: John Wiley & Sons, 2006).




                                                 A3-4
